Strategic Frame Agreement By and between China Tel Group, Inc. and Runcorn Technologies Ltd. Dated October 6, 2008 This STRATEGIC FRAME AGREEMENT (the "Agreement") is entered into and is effective as of the 6 day of October, 2008 (the "Effective Date") and is by and between China Tel Group Inc., and its wholly owned subsidiary TrussNet USA Inc., a company incorporated under the laws of Nevada, whose primary address is 8105 Irvine Center Drive, Suite 800, Irvine, CA 92618 ("China Tel Group") and Runcorn Technologies Ltd., a company registered in the state of Israel, whose primary address is 11 Moshe Levi Street, Rishon Lezion ("Runcorn") (each of China Tel Group and Runcorn shall hereinafter be referred to as a "party" and together the "parties"). RECITALS WHEREAS China Tel Group is in the business of designing, developing, operating, and maintaining wireless communications facilities. China Tel Group's joint venture partner CECT-Chinacomm is the major holder of 3.5 GHz spectrum licenses from the Ministry of Tnformation Industry Technology of China (MIIT). China Tel Group is designing, developing, operating, and maintaining IEEE g802.16d 01-DMA-2k flavor networks in twenty nine (29) cities in China on 3.5 GHz spectrum for CECT-Chinacomm; and WHEREAS Runcorn is in the business of developing superior technological standards and products that target the emerging beyond 3G market, enabling the delivery of enhanced communications services to cellular phones and other mobile devices.
